Title: From James Madison to Ambrose Madison, 13 June 1787
From: Madison, James
To: Madison, Ambrose


Dear Brother
Philada. June 13th. 1787
Your favor of the 28th. of April, the first I have recd. from you, has but just come to hand. It gave me the first information of the indisposition of my Father. I hope he has since fully recovered, and flatter myself the more that this is the case, as you or some one else would not have left me so long unapprized of the Contrary.
I was disappointed at the arrival of 8 Hhds only. Tobo. only of the best quality had sold as high as 45/. of this currency. Old Tobo. will still fetch that price. Mine is being now sold for 42/6. As this is considerably better than the Va. price, I wish you to lose no time in forwarding the 2 remaining Hhds. If you chuse to add others on your own account or that of any body else you may do it. Send none but of the best quality. All below that sells for 32/. only.
The event of the Election was contrary to my expectation as far as it related to Majr. Moore. Mr. Wm. Strother gave me the first acct. of it.
The Convention have been sitting several weeks. Eleven States are on the floor, including between 40 & 50 members. The rules adopted oblige me to disappoint the curiosity you will naturally feel to know something of their proceedings. I think the Session will be of considerable length. Remember me affly. to all friends. Adieu Yrs. &c.
Js. Madison Jr
